

115 HR 3480 IH: Furthering Oversight in Expired Federal Grants Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3480IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Johnson of Louisiana introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend the GONE Act to provide for additional reports on the status of grant awards from
			 agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Furthering Oversight in Expired Federal Grants Act. 2.Additional reporting requirement (a)Additional reporting requirementSection 2(a) of the GONE Act (Public Law 114–117) is amended by adding at the end the following new paragraph:
				
 (4)Additional reporting requirementNot later than 10 days after the date of the enactment of the GONE Act Amendments Act of 2017, the Director of the Office of Management and Budget shall instruct the head of each agency, in coordination with the Secretary, to submit to Congress and the Secretary an annual report for calendar years 2018 through 2022 that—
 (A)shall be filed not later than December 31 of the applicable calendar year; and (B)complies with the requirements of paragraphs (1) through (3)..
 (b)Conforming amendmentsThe GONE Act is amended— (1)in section 2(a)(2), by striking paragraph (1) and inserting paragraph (1) or (4); and
 (2)in section 2(b)(2), by striking subsection (a)(1) and inserting subsection (a)(1) or (a)(4). 